           Case 3:20-cv-00022-MEM Document 59 Filed 03/02/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

MIDVALE PAPER BOX COMPANY, :
    INC.,
                           :
          Plaintiff                          CIVIL ACTION NO. 3:20-0022
                           :
          v
                           :                  (JUDGE MANNION)
CINTAS CORPORATION d/b/a
CINTAS FIRE PROTECTION,    :

                 Defendant               :


                                        ORDER
        In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDRED THAT:

     (1) Cintas’s motion to dismiss or strike the request for punitive

           damages, (Doc. 16), at this stage of the proceedings, is

           DENIED.


                                      s/ Malachy E. Mannion______
                                      MALACHY E. MANNION
                                      United States District Judge
DATED: March 2, 2021
20-43-01-Order
